Citation Nr: 0306981	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  94-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected pleurisy, chronic fibrosis, left, probably 
secondary to pneumonic infection and/or history of 
tuberculosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel 

INTRODUCTION

The veteran had active service from June 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied service connection for 
tuberculosis and denied entitlement to a disability rating in 
excess of 10 percent for service-connected pleurisy, chronic 
fibrous, left, probably secondary to pneumonic infection.  

Service connection for tuberculosis was thereafter granted by 
means of an April 1995 Hearing Officer's decision and 
included in the 10 percent rating for pleurisy.  The RO's 
action was a full grant of the benefit sought, and there is 
no longer an outstanding issue of fact or law pertaining to 
the veteran's claim for service connection for tuberculosis.      

In a March 2003 Informal Hearing Presentation, the veteran's 
representative argued that the issues of service connection 
for asbestosis; entitlement to an increased rating for 
tuberculosis pericarditis; and entitlement to an effective 
date earlier than May 9, 1997, for an award of service 
connection  for tuberculosis pericarditis should be remanded 
to the RO for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, review 
of the claims folder does not reveal that the veteran filed a 
timely notice of disagreement with the RO's December 1999 
rating decision granting service connection for tuberculosis 
pericarditis, evaluated as noncompensable from May 9, 1997, 
and as 10 percent disabling from January 12, 1998, or with 
the RO's December 2002 rating decision denying service 
connection for asbestosis.  See 38 C.F.R. § 20.201, 20.300 
(2002).  Therefore, these claims are referred to the RO for 
appropriate action.  See Statement from the veteran's 
representative, dated July 23, 2002.




REMAND

Evidentiary development and due process are needed prior to 
further disposition of the veteran's claim.  In October 2001, 
the RO issued a Supplemental Statement of the Case (SSOC) 
addressing the issue of entitlement to an increased 
disability rating for service-connected pleurisy, chronic 
fibrosis, left, probably secondary to pneumonic infection 
and/or history of tuberculosis.  Since that time, however, 
additional relevant evidence was associated with the claims 
file.  

The RO will furnish a Supplemental Statement of the Case 
(SSOC) when it receives additional pertinent evidence after 
the most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b) (2002).  In 
this case, the RO obtained additional evidence after the 
issuance of a October 2001 SSOC and before the record was 
transferred to the Board.  This evidence consisted of VA 
treatment records dated through 2002, and it is relevant to 
the claim on appeal.  Therefore, in accordance with 38 C.F.R. 
§ 19.31, this claim is returned to the RO for consideration 
and the issuance of another SSOC.  Because the case must be 
remanded for an SSOC, the RO should also complete the 
following development.  See  9c(6) of Chairman's Memorandum 
No. 01-02-01.
  
It is possible that additional VA treatment records exist.  
The veteran has been treated on a regular basis at the San 
Diego, California, VA Medical Center (VAMC).  Records dated 
through December 2002 are associated with the claims folder.  
As the case must be remanded for the foregoing reason, the RO 
should obtain any additional VA treatment records dated since 
December 2002.  The veteran's complete VA file must be 
obtained because these records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, although the veteran underwent VA examinations in 
the past, in order to ensure that the duty to assist him has 
been fulfilled, he should be afforded an additional VA 
examination, as described below, after all his treatment 
records have been obtained, and the examiner should be 
provided access to the claims file.  See 38 C.F.R. § 3.327(a) 
(2002).   

Accordingly, this case is REMANDED for the following:

1.  Make the necessary arrangements to 
obtain the veteran's treatment records 
from the San Diego, California, VAMC for 
all treatment for a pulmonary disorder 
since December 2002.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA pulmonary 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner  
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests, including pulmonary function 
tests, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected pleurisy, chronic 
fibrosis, left, probably secondary to 
pneumonic infection and/or history of 
tuberculosis. 

The examiner must distinguish between 
symptoms resulting from the veteran's 
service-connected pleurisy, chronic 
fibrosis, left, probably secondary to 
pneumonic infection and/or history of 
tuberculosis, and those resulting from any 
nonservice-connected lung disorders.  If 
certain symptomatology cannot be 
disassociated from one disorder or another, 
the examiner should so specify.

The examiner should state whether the 
veteran's service- connected pulmonary 
disorder is manifested by marked dyspnea; 
cardiac embarrassment on moderate exertion; 
extensive pleural or pleurocardial 
adhesions; marked restriction of 
respiratory excursions and chest deformity; 
intractability to treatment; persistent 
weight loss; or marked weakness and 
fatigability on slight exertion.  See 
38 C.F.R. § 4.97, Diagnostic Code 6811 
(1995).  

The examiner should further report the 
percent predicted of FEV-1, FEV-1/FVC and 
DLCO (SB).  The examiner should state 
whether the veteran has maximum exercise 
capacity of 15 to 20 ml/kg/min or less than 
15 ml/kg/min oxygen consumption; and 
whether there is any cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or episodes of acute 
respiratory failure, or whether outpatient 
oxygen therapy is required.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6845 (2002).

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a 
comprehensive reports including complete 
rationales for all conclusions reached. 

3.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claim should be 
adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

4.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2002); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

6.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include consideration of all evidence 
received since the SSOC of October 2001 
and should include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.159 (2002).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


